Citation Nr: 0520141	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating for the right knee 
disorder in excess of 20 percent from June 20, 1991, to 
February 29, 2004, and in excess of 30 percent from March 1, 
2004, to the present (exclusive of periods of total rating), 
including entitlement to a separate rating for arthritis of 
the knee, on appeal from the initial award of service 
connection for chondromalacia with torn medial meniscus, 
status post total knee replacement on January 14, 2003.

2.  Entitlement to an initial rating for the left knee 
disorder in excess of 20 percent from June 20, 1991, to 
January 27, 1997, and in excess of 30 percent from March 1, 
1998, to the present (exclusive of periods of total rating), 
including entitlement to a separate rating for arthritis of 
the knee, on appeal from the initial award of service 
connection for residuals of arthrotomy with chondromalacia 
patella and torn medial meniscus, status post total knee 
replacement on January 28, 1997.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities prior to November 13, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March to April 1971.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  In July 1991, 
VA denied the veteran's initial claim for service connection 
for the right knee and for the left knee as secondary to the 
right knee.  In September 1995, on appeal from the denials, 
the Board of Veterans' Appeals (Board) granted service 
connection for both knees, the left as secondary to the 
right.  VA implemented the Board's decision in an October 
1995 rating decision, which fixed the effective date of 
service connection as June 20, 1991, and the initial 
disability ratings as 10 percent for each knee.  The veteran 
appealed from the initial rating for each knee, and the 
matter has been in appellate process ever since.  The entire 
rating history of both knees is under review, because the 
veteran appealed from the initial rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).

During the pendency of this claim, the veteran has had 
periods of temporary total rating (100%) for convalescence 
from surgery on each knee at various times.  He has also had 
year-long periods of 100 percent rating for each knee 
following placement of a prosthetic knee.  This decision 
resolves the matter of the schedular rating of each knee 
during the time the veteran is not rated 100 percent for the 
respective knee for whatever reason.

The issue of entitlement to extraschedular TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had moderate instability of both knees from 
the effective date of service connection until the prosthetic 
replacement of the left knee in January 1997 and of the right 
knee in January 2003, when a minimum rating of 30 percent for 
each knee became effective as a matter of law.

2.  Neither knee is or since prosthetic replacement has been 
completely ankylosed, had extension limited to 30 degrees, 
nor had nonunion of the tibia and fibula with loose motion 
requiring a brace.

3.  The veteran had arthritis of each knee shown by x ray on 
November 9, 1995, with painful full extension and with 
painful flexion to less than 140 degrees.

4.  The veteran was unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities of the knees on March 1, 1998.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for recurrent subluxation or lateral 
instability of either knee was not met on the effective date 
of service connection for either knee, nor have they been 
since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5257 (2004).

2.  The schedular criteria for a separate 10 percent 
disability rating of the left knee were met from November 9, 
1995, to January 27, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344(a), (c), 4.1, 4.2, 4.10, 4.59, 4.71a, 
Diagnostic Code 5003.

3.  The schedular criteria for a separate 10 percent 
disability rating of the right knee were met from November 9, 
1995, to January 14, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344(a), (c), 4.1, 4.2, 4.10, 4.59, 4.71a, 
Diagnostic Code 5003.

4.  The schedular criteria for TDIU were met on March 1, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(a), 
4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings in Excess of 20 Percent for Each Knee

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO has executed multiple ratings during the long history 
of this appeal, considering evidence as it entered the 
record.  In effect, the RO has staged the rating.  The 
appellant has argued the merits of the claim coincident with 
each submission of evidence and subsequent rating decision.  
A staged rating under Fenderson, 12 Vet. App. 119, is little 
different.  Therefore, the Board can decide the merits of the 
appeal without remand for further process and without 
depriving the veteran of due process.  See Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).

This complicated case of bilateral knee disabilities with 
multiple surgeries and evolving diagnoses can best be 
understood from an overview of the conditions over time.  
This decision first discusses those facts and legal elements 
of the decision common to both knees, then those facts and 
elements unique to each knee.  June 20, 1991, is the 
effective date of service connection and of the initial 
disability ratings.  The various ratings and the timing of 
the staging of ratings are on appeal.  The effective date of 
service connection, June 20, 1991, is not on appeal.

A.  Soft Structures of the Knees

The veteran developed pathology of the soft structures of the 
right knee in service and subsequently, of the soft 
structures of the left knee as a result of the right knee 
condition.  The pathologies were of the meniscus and 
ligaments.  The disabling effects were primarily pain and 
instability.

VA's initial, October 1995, disability rating of the right 
knee was for "other impairment, lateral instability or 
recurrent subluxation."  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004) [all diagnostic codes hereafter are under section 
4.71a unless indicated otherwise].  The initial disability 
rating of the left knee was for "semilunar cartilage, 
removal of, symptomatic."  Diagnostic Code 5259.  Both knees 
were rated 10 percent disabling effective the date of service 
connection.  

In December 1996, VA amended the initial ratings to 20 
percent for each knee, effective from the date of service 
connection, and amended the diagnostic code for the left knee 
to be the same as that for the right knee (DC 5257).  Both 
ratings were based on internal derangement of the knee.

Other impairment of the knee, recurrent subluxation or 
lateral instability, is rated 10, 20, or 30 percent for 
slight, moderate, or severe impairment.  The rating schedule 
provides no standard by which to characterize recurrent 
subluxation or lateral instability as slight, moderate, or 
severe.  VA examiners perform multiple tests of the knee, 
primarily manipulations and stressing of the knee in 
different positions, to reproduce symptoms and assess the 
relative amount of ligament laxity of the sort that causes 
various instabilities.  Absent specific definition in the 
regulation, it is reasonable (and enables consistent 
application of the rating schedule) to interpret as severe 
any of the other impairments of the knee that the rating 
schedule contemplates that are regularly reproducible by 
tests designed to demonstrate the impairment.

Taking an overview of the evidence, there is no reason to 
rate the knees differently from one another until each knee 
obtains a prosthesis, after which the rules for rating a 
post-complete arthroplasty prosthetic knee apply.  See 
Diagnostic Code 5055.

There is essentially no medical examination evidence 
available from the effective date of service connection until 
a VA examination of May 1995.  An April 1992 statement from 
D. Cannon, M.D., reporting his familiarity with the veteran's 
knees before and for a time after service is persuasive that 
the veteran's knees were not significantly if differently 
disabling from the effective date of service connection to 
May 1995 as to warrant staging the rating either higher or 
lower than the 20 percent rating currently in effect.

Review of the multiple tests of the knees performed by VA and 
privately for SSA in May, July, September, and October 1995, 
October and November 1996, May 1998, July and October 2000, 
April 2001, April and September 2002, March and May 2003 and 
February 2004 show primarily negative findings for 
instability in the several tested planes, i.e., posterior 
inferior, lateral, posterolateral, as tested with Lachman's 
test, anterior and posterior drawer signs, pivot shifts, 
valgus and varus stresses with the knee in different degrees 
of flexion and other tests occasionally performed by various 
of the many examiners over the years, with occasional 
positive findings of instability in one or the other knee in 
one or another of the planes.  There were consistent findings 
of tenderness and impressions of derangements, i.e., tears of 
menisci and separations of ligaments as to each knee until 
the time of its prosthetic replacement.

In contrast with the clinical findings, the veteran 
consistently reported instability and locking with various 
maneuvers or with prolonged use of his knees that were not 
consistently reproducible by tests designed to reproduce the 
effects the veteran reported.  The discrepancy between the 
clinical findings, which appear consistent with mild 
instability and the veteran's reports, which appear 
consistent with severe instability, is well and fairly 
reconciled by the moderate disability rating.

This is not an instance of deciding whether the disability 
picture more nearly approximates severe than moderate 
disability, see 38 C.F.R. § 4.7 (2004), based on evidence in 
equipoise as between the two, see 38 C.F.R. § 4.3 (2004), but 
rather of affording sufficient weight to the veteran's 
reports to maintain the 20 percent rating despite clinical 
evidence of a degree of instability more nearly approximating 
mild disability.  Accordingly, the disability rating is 
properly 20 percent for each knee until the date of placement 
of the prosthesis, when the rules for a post-complete 
arthroplasty, prosthetic knee apply.

Maintaining the 20 percent rating for each knee begs the 
question, how can a knee in need of prosthetic replacement be 
less than severely disabled?  The answer is that the 
disability rating is based on the functional impairment of 
the knee as determined by the VA rating criteria, in this 
case recurrent subluxation or lateral instability.  The 
election of arthroplasty is a choice of treatment for the 
type of knee pathology; it does not directly correlate to the 
specific manifestations on which the disability rating is 
based.

The post-arthroplasty rating of a prosthetic knee, March 1, 
1998, for the left knee and March 1, 2004, for the right 
knee-a 100 percent rating is provided one year after 
placement of the prosthesis-is for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, which is rated 60 percent, with 
intermediate degrees of residual weakness, pain or limitation 
of motion rated by analogy to complete ankylosis, Diagnostic 
Code 5256, limitation of extension, Diagnostic Code 5261, or 
impairment of the tibia and fibula.  See Diagnostic Code 
5262, 5261, or 5262, with 30 percent the minimum disability 
rating.  See Diagnostic Code 5055.  The examinations of each 
knee subsequent to the period of 100 percent rating of each 
knee show no impairments that would obtain a rating higher 
than 30 percent under any of the alternative codes in 
consideration of such factors as pain, weakness, 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2004).  Whereas 
rating under these codes is authorized as an alternative to 
rating under Diagnostic Code 5055 when a post-operative 
manifestation of a prosthetic knee is of the type described 
in the alternative codes, separate ratings under 5055 and 
under one of the alternative codes would be pyramiding, i.e., 
duplication of benefits.  See 38 C.F.R. § 4.14 (2004).

B.  Bony Pathology (Arthritis) of the Knees

The veteran developed bony pathology, diagnosed by VA x ray 
of November 9, 1995, as degenerative changes of the knees, 
left greater than right.  Dr. Cannon reported in April 1992 
that the veteran had developed arthritis in the knees, but 
not when, and he provided no x ray evidence.  A VA x ray 
study of March 1995 was negative for degenerative changes, 
but November 1995 VA x ray study found early degenerative 
changes.  Consequently, the requirement of arthritis shown by 
x ray was met in November 1995.  Diagnostic Code 5003 (2004).

Given the pain associated with the degenerative process in 
the joints, the evidence shows he warranted separate ratings 
for arthritis in each knee from the date of the first 
diagnosis of arthritis.  38 C.F.R. § 4.59 (2004); VAOPGCPREC 
9-98, footnote 1.  The examinations of record provide 
numerous notations of the veteran's pain; for example, he was 
consistently noted to walk with a limp favoring the right 
leg.  The ranges of motion of each knee documented throughout 
the available medical records show ranges in excess of those 
that are compensated for loss of range of motion alone, see 
Diagnostic Codes 5260 and 5261, but when the pain and reduced 
endurance is considered, each knee warrants a separate 10 
percent during the time that the knee in question suffered 
disability from arthritis.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).

The date of the separate rating for arthritis is constrained 
to November 9, 1995, because regulation requires that 
arthritis be shown by x ray as a condition precedent for a 
compensable rating when the range of motion is too great for 
compensation for limitation of motion of the part affected.  
Diagnostic Code 5003.  Thus, November 9, 1995, is the correct 
date on which to stage this rating by the award of separate 
ratings for arthritis.  38 C.F.R. § 3.400(o)(1)(2004); Harper 
v. Brown, 10 Vet. App. 125 (1997) (38 C.F.R. § 3.400(o)(2) 
applies when increase in disability precedes claim for 
increased compensation, otherwise, the rule is date of claim 
or date of increase in disability, whichever is later).  
Where the regulation requires proof of arthritis by x ray, 
the date of the earliest x ray proof is the date of increase 
for staging purposes on the basis of the facts found.  
Fenderson, 12 Vet. App. 119.

The veteran has had bilateral total knee replacements, i.e., 
each knee has, at different times, been replaced by a 
prosthetic knee of man-made materials.  The veteran is 
entitled to a minimum 30 percent rating for each prosthetic 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).  If 
there is residual severe painful motion or weakness of a knee 
following implantation of the prosthesis, the knee is rated 
60 percent disabling.  If there is a degree of disability 
greater than 30 percent but less than 60 percent from post-
implantation residuals, an intermediate rating is authorized 
by analogy to one of several specified diagnostic codes.  See 
38 C.F.R. § 4.20 (2004) (rating by analogy).  Those 
diagnostic codes are "Knee, ankylosis of," Diagnostic Code 
5256, "Leg, limitation of extension of," Diagnostic Code 
5261, and "Tibia and fibula," impairment of.  Diagnostic 
Code 5262.

Significantly, the diagnostic code for knee prosthesis does 
not refer to the code for arthritis for rating a prosthetic 
knee.  Even though some of the residuals of the implantation 
are functionally the same as some of the residuals of 
arthritis, e.g., pain and weakness, they are not arthritis.  
The man-made joints do not have arthritis; they have no bone 
to degenerate.  Consequently, the veteran cannot have a 
separate rating for arthritis of the prosthetic knee, but he 
cannot have the rating for the prosthetic knee and the rating 
for arthritis of the knee.  The 30 percent minimum rating, 
and any higher rating made by analogy to the prescribed 
conditions, must replace the separate rating for arthritis.  
This is analogous to the substitution of a higher rating for 
the amputation of a part than was in effect for the 
dismembered part before amputation, but a compensation 
beneficiary will not keep the disability rating for the 
dismembered part.

Consistent with the rule in Fenderson, 12 Vet. App. 119, 
which contemplated staging a rating higher or lower than the 
initial rating consistent with the facts, the rating for each 
knee must be staged downwards by the amount separately 
allowed for arthritis once a prosthesis replaces the 
arthritic knee.  The schedular rating must be for the post-
knee replacement knee without separate rating for arthritis 
from January 28, 1997, for the left knee and from January 14, 
2004.  Whereas the implementation and the reduction of the 
separate rating of each knee for arthritis is a creation of 
this decision, the reduction of the 10 percent rating is not 
subject to the constraints on reduction of ratings that 
applies to ratings of five or more years stability.  See 
38 C.F.R. § 3.344(a), (c) (2004).

In this case, the formality will be without effect, because 
elimination of the 10 percent rating for arthritis of the 
left knee will not affect the entitlement to TDIU discussed 
below.  The same is true for the right knee.  Placement of a 
prosthesis in January 2003 disqualified the right knee from a 
separate rating for arthritis as of that time for the reasons 
discussed.

C.  Individual Unemployability

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total," 38 C.F.R. 
§ 4.16(a) (2004), and other conditions are met.  In October 
2003, VA found that the veteran's depression is secondary to 
service-connected orthopedic disorders.  VA granted service 
connection and rated the disability 100 percent disabling 
under the rating schedule for that disability, effective 
November 13, 2001.  Consequently, the veteran's claim for 
TDIU has become moot for the period subsequent to that date.  
This decision considers only entitlement to TDIU prior to 
November 13, 2001.

Regulation authorized the agency of original jurisdiction, in 
this case the RO, to award TDIU under certain circumstances.  
38 C.F.R. § 4.16(a) (2004).  When those circumstances do not 
exist, but the veteran is nonetheless "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities," the AOJ lacks the authority 
to award the TDIU benefit, but it is to submit the claim to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (2004).

The AOJ can award TDIU "[w]hen the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided That 
[sic], if there is only one such disability, this disability 
shall be ratable at 60 percent or more . . . .  For the above 
purpose of one 60 percent disability, . . . the following 
will be considered as one disability; . . . (3) disabilities 
affecting a single body system, e.g. orthopedic . . . ."  
38 C.F.R. § 4.16(a) (2004).  The veteran's representative's 
April 2005 Informal Hearing Presentation correctly asserted 
that the veteran's multiple orthopedic disabilities are a 
single disability for TDIU purposes.

The AOJ denied TDIU because it found the veteran did not meet 
the extraordinary circumstances that warrant submission for 
extra-schedular TDIU.  In light of the Board's findings 
regarding each knee, application of the combined rating 
schedule shows the veteran had a combined 60 percent 
disability as of March 1, 1998, as follows:  Ranking the 
ratable orthopedic disabilities in descending order as of 
that date, the veteran had percentage ratings of 30 (left 
knee-Diagnostic Code 5055), 20 (right knee-Diagnostic Code 
5257), 10 (right knee-Diagnostic Code 5003).  These combine 
to 50 percent.  38 C.F.R. § 4.25 (2004).  Five percent is 
added to this 50 percent for the bilateral factor, for a 
combined 55 percent.  38 C.F.R. § 4.26 (2005).  The final 
rounding of the 55 percent combined rating is done upwards to 
reach 60 percent.  38 C.F.R. § 4.25(b) (2004).  This 60 
percent rating satisfies the schedular condition precedent to 
authorize the AOJ to award TDIU in the first instance.  
Consequently, the Board, too, can award TDIU in the first 
instance.  Cf. Floyd v. Brown, 9 Vet. App. 88 (1996) (Board 
lacks authority to award extra-schedular TDIU in the first 
instance); compare also VAOPGCPREC 6-96.

Social Security records afford the most detailed insight into 
the veteran's employability.  The assessments of his several 
disabling conditions and of the rigors of his usual 
occupation; studies of his residual capacities for work, and 
review of his training, and evidence that he cannot transfer 
his skills to work with significantly different physical 
demands, are persuasive that he was unemployable as of March 
1, 1998.  D. Rand, M.D., reported to the SSA in July 1995 
that the veteran would have trouble being a machinist or 
plumber's apprentice, and that he needed to do sedentary or 
light duty work.  SSA credibly and persuasively found that he 
did not have skills transferable to sedentary or light work.  
The SSA Administrative Law Judge persuasively found that the 
veteran's knees contributed to this unemployability.

For VA purposes, the veteran need not be totally disabled to 
warrant a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  Given the veteran's employment and 
educational background, the Board sees no viable probability 
of substantially gainful employment for the veteran with his 
knees as they were as of March 1, 1998, the date of his 
eligibility for a TDIU on a schedular basis.  38 C.F.R. 
§ 4.16(a) (2004).  The SSA records show the veteran's 
education and job experience render him without skills 
transferable to occupations other than his usual occupations 
of plumbing and machine tool operation.  Given the 
description of the requirements of the jobs and his 
functional capacities for sitting, standing, and other 
maneuvers required by his work, there is not a preponderance 
of evidence showing that he could engage in substantially 
gainful employment were his service-connected orthopedic 
disabilities his only disabilities.  Which is to say, his 
service-connected disabilities alone were of such severity as 
of March 1, 1998, as to render him individually unemployable.  
38 C.F.R. § 4.16(a) (2004).

Giving credence to the SSA evidence, the affect of the 
veteran's knees on his employability for some time prior to 
March 1, 1998, was not substantially different than on the 
affect of his knees on his employability on March 1, 1998.  
Prior to March 1, 1998, the veteran did not meet the 
schedular prerequisite for the AOJ or the Board to award 
TDIU.  Compare 38 C.F.R. § 4.16(a) (2004) (prescribed 
schedular rating as threshold for AOJ authority to award 
TDIU) with 38 C.F.R. § 4.16(b) (2004) (matter of individual 
unemployability in fact of veteran with schedular rating 
below authorizing threshold for AOJ award must be submitted 
to Undersecretary of Benefits); VAOPGCPREC 6-96.  The Board 
will remand the case for submission to the Director, 
Compensation and Pension Service.  See REMAND, infra.

Duty to Notify and to Assist

VA has implemented the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding notice of the 
information and evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  VA formally notified the veteran of the 
information and evidence necessary to substantiate his claims 
and of his rights and of his and VA's respective burdens to 
produce information and evidence in a letter of May 2003.  VA 
provided details of specific requirements and characteristics 
of evidence that substantiates the veteran's claims in 
Statements of the Case of April 1996 (rating of knee 
disabilities) and July 1997 (TDIU) with supplemental 
statements of the case of January and April 1997, November 
1998, April 1999, April and October 2003, and June 2004 
providing additional details of the.  Notwithstanding that 
initial adjudication of the claims at issue long predated 
enactment of the VCAA, the referenced documents have provided 
the veteran a steady stream of notice about how to prosecute 
his claim.  His responses and submissions of evidence provide 
sufficient notice of his actual notice of the information and 
evidence necessary to substantiate his claim to conclude he 
has suffered no deprivation of his rights because VA did not 
provide formal notice until May 2003.

VA has obtained all evidence and information of which it has 
had notice, except for that information and evidence the 
veteran submitted.  38 C.F.R. § 3.159(c) (2004).  VA has 
examined the veteran repeatedly, and reports of examinations 
prepared for the SSA are sufficient to serve as VA 
examinations for purposes of this claim.  38 C.F.R. § 3.326 
(2004).  The evidence of record has proven sufficent for the 
Board to resolve the appeal without resort to action to 
obtain specific medical opinions.  VA has discharged its 
obligations to examine the veteran and obtain medical 
opinions if necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

There is no failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e) (2004).


ORDER

Entitlement to a rating for the right knee disorder in excess 
of 20 percent from June 20, 1991, to February 29, 2004, and 
in excess of 30 percent from March 1, 2004, to the present 
(exclusive of periods of total rating) for chondromalacia 
with torn medial meniscus, status post total knee replacement 
on January 14, 2003, is denied.

Entitlement to a rating for the left knee disorder in excess 
of 20 percent from June 20, 1991, to January 27, 1997, and in 
excess of 30 percent from March 1, 1998, to the present 
(exclusive of periods of total rating) for residuals of 
arthrotomy with chondromalacia patella and torn medial 
meniscus, status post total knee replacement on January 28, 
1997, is denied.

Entitlement to a 10 percent rating from November 9, 1995, to 
January 27, 1997, for arthritis of the left knee is granted.

Entitlement to a 10 percent rating from November 9, 1995, to 
January 14, 2003, for arthritis of the right knee is granted.

Entitlement to TDIU on a schedular basis from March 1, 1998, 
is granted.


REMAND

There is probative evidence of record that the veteran was 
actually unable to secure and follow a substantially gainful 
occupation due to service-connected disability prior to March 
1, 1998, the date the AOJ or the Board had the authority to 
award the benefit in the first instance.  In light of this 
evidence and the evidence of record of the veteran's 
educational and vocational attainment, the case must be 
submitted to the Director, Compensation and Pension Service 
for consideration of extraschedular TDIU.  38 C.F.R. 
§ 4.16(b) (2004); VAOPGCPREC 6-96.

Accordingly, the case is REMANDED for the following action:

1.  Submit this case to the Director, 
Compensation and Pension Service, for 
consideration of extraschedular TDIU 
prior to March 1, 1998.

2.  Prepare a rating decision 
implementing the determination of the 
Director, Compensation and Pension 
Service on the matter of entitlement to 
extraschedular TDIU prior to March 1, 
1998.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


